Case 2:20-cv-04798-JMA-AYS Document 1 Filed 10/06/20 Page 1 of 14 PageID #: 1




LEE LITIGATION GROUP, PLLC
C.K. Lee (CL4086)
Anne Seelig, Esq. (AS 3976)
148 West 24th Street, Eighth Floor
New York, NY 10011
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff and the Class

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


RAMON PEREZ,
on behalf of himself, FLSA Collective Plaintiffs
and the Class,
                                                        Case No.:
       Plaintiff,
                                                        CLASS AND COLLECTIVE
       v.                                               ACTION COMPLAINT

ERNIE’S AUTO DETAILING, INC. and
ERNESTO DECENA,
                                                        Jury Trial Demanded,
       Defendants.



       Plaintiff RAMON PEREZ (“Plaintiff” or “Plaintiff PEREZ”), on behalf of himself and

others similarly situated, by and through his undersigned attorneys, hereby files this Class and

Collective Action Complaint against Defendants ERNIE’S AUTO DETAILING, INC. and

ERNESTO DECENA (collectively, “Defendants”) and states as follows:

                                        INTRODUCTION

       1.      Plaintiff PEREZ alleges, pursuant to the Fair Labor Standards Act, as amended, 29

U.S.C. §§ 201 et seq. (“FLSA”), that he and others similarly situated are entitled to recover from

Defendants: (1) unpaid wages due to failure to pay overtime wages for all overtime hours worked,

(2) liquidated damages and (3) attorneys’ fees and costs.




                                                   1
Case 2:20-cv-04798-JMA-AYS Document 1 Filed 10/06/20 Page 2 of 14 PageID #: 2




       2.      Plaintiff PEREZ further alleges, pursuant to the New York Labor Law (“NYLL”),

that he and others similarly situated are entitled to recover from Defendants: (1) unpaid wages for

failure to pay overtime wages for all overtime hours worked, (2) liquidated damages, (3) statutory

penalties, and (4) attorneys’ fees and costs.

       3.      Plaintiff PEREZ further alleges, pursuant to the New Jersey Wage and Hour Law

(“NJWHL”), that he and others similarly situated are entitled to recover from Defendants: (1)

unpaid wages for failure to pay overtime wages for all overtime hours worked, (2) liquidated

damages, (3) statutory penalties, and (4) attorneys’ fees and costs.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. § 216(b),

28 U.S.C. §§ 1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. §1367.

       5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the events

giving rise to this Complaint occurred in this District.

                                                PARTIES

Plaintiff:

       6.      Plaintiff PEREZ is a resident of Queens County, New York.

Defendants:

       7.      Corporate Defendant ERNIE’S AUTO DETAILING, INC. is an autodetailing

company that has two New Jersey locations: 12 Lawrence Street, Belleville, NJ 07109 and 404

Clifton Avenue, Clifton, NJ 07011. Its headquarters and address for service of process is 86 Spring

Street, Passaic, NJ 07055. However, the company also performs a significant amount of auto

detailing work in New York, where it services the needs of numerous auto dealers on site, including




                                                   2
Case 2:20-cv-04798-JMA-AYS Document 1 Filed 10/06/20 Page 3 of 14 PageID #: 3




but not limited to dealers in Roslyn, NY, New Rochelle, NY, Goldens Bridge, NY, and Brooklyn,

NY. The Rallye Motors dealership in Roslyn, NY where Plaintiff was employed by Defendants

was only one of a number of New York locations.

       8.      Individual Defendant ERNESTO DECENA is the president, CEO, and owner of

ERNIE’S AUTO DETAILING, INC.

       9.      ERNESTO DECENA exercised functional control over the business and financial

operations of ERNIE’S AUTO DETAILING, INC. and over the terms and conditions of Plaintiff’s

employment and those of FLSA Collective Plaintiffs and Class Members. With respect to Plaintiff,

FLSA Collective Plaintiffs and Class Members, ERNESTO DECENA exercised his power to (and

also delegated to managers and supervisors the power to (i) fire and hire, (ii) determine rate and

method of pay, (iii) supervise and control employee work schedules or conditions of employment,

(iv) maintain employment records, and (iv) otherwise affect the quality of employment. Individual

Defendant had ultimate authority over employee-related decisions, including personnel, workplace

conditions, payroll, and wage and hour policies concerning Plaintiff, FLSA Collective Plaintiffs

and Class Members.

       10.     At all relevant times, Defendants were and continue to be an “enterprise engaged

in commerce” within the meaning of the FLSA.

       11.     At all relevant times, the work performed by Plaintiff was directly essential to the

business operated by Defendants.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       12.     Plaintiff brings claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b) on behalf of all non-exempt auto detailing and repair workers employed




                                                3
Case 2:20-cv-04798-JMA-AYS Document 1 Filed 10/06/20 Page 4 of 14 PageID #: 4




by Defendants in New York and New Jersey on or after the date that is three (3) years before the

filing of this Complaint (“FLSA Collective Plaintiffs”).

       13.     At all relevant times, Plaintiff and FLSA Collective Plaintiffs are and have been

similarly situated, have had substantially similar job requirements and pay provisions, and are and

have been subjected to Defendants’ decisions, policies, plans, programs, practices, procedures,

protocols, routines, and rules, all culminating in a willful failure and refusal to pay them overtime

hours for all overtime hours worked. The claims of Plaintiff stated herein are essentially the same

as those of FLSA Collective Plaintiffs.

       14.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b). The FLSA Collective

Plaintiffs are readily ascertainable. For purposes of notice and other purposes related to this action,

their names and addresses are readily available from Defendants. Notice can be provided to the

FLSA Collective Plaintiffs via first class mail to the last address known to Defendants.

                               RULE 23 CLASS ALLEGATIONS

       15.     Plaintiff brings claims for relief pursuant to the Federal Rules of Civil Procedure

(“F.R.C.P.”) Rule 23, on behalf of all non-exempt auto detail and repairing workers employed by

Defendants in New York and New Jersey on or after the date that is six (6) years before the filing

of this Complaint (the “Class” or “Class Members”).

       16.     At all relevant times, Plaintiff and Class Members are and have been similarly

situated, have had substantially similar job requirements and pay provisions, and are and have been

subjected to Defendants’ decisions, policies, plans, programs, practices, procedures, protocols,

routines, and rules, all culminating in a willful failure to pay overtime wages for all overtime hours

worked. The claims of Plaintiff stated herein are essentially the same as those of Class Members.




                                                  4
Case 2:20-cv-04798-JMA-AYS Document 1 Filed 10/06/20 Page 5 of 14 PageID #: 5




       17.     The Class Members are readily ascertainable. The number and identity of the Class

Members are determinable from the records of Defendants. The hours assigned and worked, the

position held, and rates of pay for each Class Member are also determinable from Defendants’

records. For purposes of notice and other purposes related to this action, their names and addresses

are readily available from Defendants. Notice can be provided by means permissible under

F.R.C.P. 23.

       18.     The proposed Class is so numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown, such facts being in the exclusive control of Defendants

at present, there is no doubt that there are more than forty (40) Class members in the Class.

       19.     Plaintiff’s claims are typical of claims that could be alleged by any member of the

Class, and the relief sought is typical of the relief that would be sought by each member of the

Class or in separate actions. All Class members were subject to the same corporate practices of

Defendants, as alleged herein, of failing to pay overtime wages for all overtime hours worked, in

violation of both the NYLL and the NJWHL.

       20.     Defendants failed to provide proper wage notices and proper wage statements to

Plaintiff and Class Members in violation of the NYLL.

       21.     Defendants’ corporate-wide policies and practices affected all Class members

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

Class member. Plaintiff and other Class members sustained similar losses, injuries and damages

arising from the same unlawful policies, practices and procedures.

       22.     Plaintiff is able to fairly and adequately protect the interests of the Class and has no

interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced and




                                                  5
Case 2:20-cv-04798-JMA-AYS Document 1 Filed 10/06/20 Page 6 of 14 PageID #: 6




competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.

       23.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against a

corporate defendant. Class action treatment will permit a large number of similarly situated

persons to prosecute common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because losses, injuries and damages suffered by each of the individual Class members are small

in the sense pertinent to a class action analysis, the expenses and burden of individual litigation

would make it extremely difficult or impossible for the individual Class members to redress the

wrongs done to them. On the other hand, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result in a great

expenditure of Court and public resources; however, treating the claims as a class action would

result in a significant saving of these costs. The prosecution of separate actions by individual

members of the Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Class, establishing incompatible standards of conduct for

Defendants and resulting in the impairment of class members’ rights and the disposition of their

interests through actions to which they were not parties. The issues in this action can be decided

by means of common, class-wide proof. In addition, if appropriate, the Court can, and is

empowered to, fashion methods to efficiently manage this action as a class action.

       24.     Defendants and other employers throughout the country violate their respective

states’ labor laws. Current employees are often afraid to assert their rights out of fear of direct or




                                                  6
Case 2:20-cv-04798-JMA-AYS Document 1 Filed 10/06/20 Page 7 of 14 PageID #: 7




indirect retaliation. Former employees are fearful of bringing claims because doing so can harm

their employment, future employment, and future efforts to secure employment. Class actions

provide class members who are not named in the Complaint a degree of anonymity, which allows

for the vindication of their rights while eliminating or reducing these risks.

       25.     There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

               a) Whether Defendants employed Plaintiff and Class members within the meaning
                  of the NYLL and the NJWHL;

               b) What are and were the policies, practices, programs, procedures, protocols and
                  plans of Defendants regarding the types of work and labor for which Defendants
                  did not pay Plaintiff and Class members properly;

               c) At what common rate, or rates subject to common methods of calculation, were
                  and are Defendants required to pay Plaintiff and Class members for their work;

               d) Whether Defendants properly notified Plaintiff and Class members of their
                  regular hourly rate and overtime rate;

               e) Whether Defendants paid Plaintiff and Class members overtime wages for all
                  overtime hours worked;

               f) Whether Defendants provided proper wage statements to Class members per
                  requirements of the NYLL; and

               g) Whether Defendants provided proper wage notices to Class members per
                  requirements of the NYLL.

                                   STATEMENT OF FACTS

       26.     From in or about June 2016 until in or about July 2020, Plaintiff PEREZ was

employed by Defendants as an auto detail worker, doing work at the Rallye Motors car dealership

at 1600 Northern Blvd, Roslyn, NY 11576.

       27.     Throughout this period, Plaintiff worked five days a week from 10:00 am to 10:00

pm and one day a week from 9:00 am to 3:00 pm, for a total of approximately sixty-six (66) hours.




                                                  7
Case 2:20-cv-04798-JMA-AYS Document 1 Filed 10/06/20 Page 8 of 14 PageID #: 8




Plaintiff’s starting wage was $9/hr. In January 2017, it was raised to $10/hr. In January 2018, it

was raised to $11/hr. By March 2020, it had been raised to $13/hr.

       28.     Plaintiff always clocked in and out. But Defendants failed to pay him proper

overtime wages throughout the entire period of his employment. Plaintiff was paid for only five

hours of overtime wages per week even though he worked many more overtime hours. His other

overtime hours in excess of 45 were paid as regular hours.

       29.     Throughout his employment with Defendants, Plaintiff regularly observed and

spoke to his co-workers about Defendants’ pay practices and policies. Based on Plaintiff’s direct

observations and conversations with other employees, Plaintiff, FLSA Collective Plaintiffs and

Class members were subjected to the same unlawful employment practice of not being paid

overtime wages for all overtime hours worked.

       30.     As a result, Plaintiff, FLSA Collective Plaintiffs and the Class were not paid the

proper compensation for their overtime hours, in violation of federal, New Jersey, and New York

law.

       31.     Defendants knowingly and willfully operated their business with a policy of not

paying Plaintiff, FLSA Collective Plaintiffs and the Class overtime wages for all overtime hours

worked, in violation of the FLSA, NYLL, and NJWHL.

       32.     Defendants also discriminated against Plaintiff on the basis of his age. Plaintiff is

58 years old, and he frequently noticed that new, younger hires would start the job being paid more

than him, even though he had significantly more experience. Plaintiff also observed that other, less

experienced but younger, employees received regular pay raises to rates higher than his own.

Plaintiff repeatedly asked his supervisors, Luis Gonzalez and Roman Duberge, for raises, but he

was always rebuffed because of his age. Plaintiff was also harassed by other employees because




                                                 8
Case 2:20-cv-04798-JMA-AYS Document 1 Filed 10/06/20 Page 9 of 14 PageID #: 9




of his age, as they would ask him, “Why do you work so many hours? You’re old and should

work less hours.”

        33.     Plaintiff retained Lee Litigation Group, PLLC to represent Plaintiff, FLSA

Collective Plaintiffs and the Class, in this litigation and has agreed to pay the firm a reasonable fee

for its services.

                                    STATEMENT OF CLAIM

                                             COUNT I

                    VIOLATION OF THE FAIR LABOR STANDARDS ACT

        34.     Plaintiff realleges and incorporates all the foregoing paragraphs of this Class and

Collective Action Complaint as if fully set forth herein.

        35.     At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiff and FLSA Collective Plaintiffs are

covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

        36.     At all relevant times, Defendants employed Plaintiff and FLSA Collective Plaintiffs

within the meaning of the FLSA.

        37.     At all relevant times, Defendants had gross annual revenues in excess of $500,000.

        38.     At all relevant times, Defendants had a policy and practice of failing to pay Plaintiff

and FLSA Collective Plaintiffs overtime wages for all overtime hours worked, in violation of the

FLSA.

        39.     Records, if any, concerning the number of hours worked by Plaintiff and FLSA

Collective Plaintiffs and the actual compensation paid to Plaintiff and FLSA Collective Plaintiffs

should be in the possession and custody of Defendants. Plaintiff intends to obtain these records by




                                                  9
Case 2:20-cv-04798-JMA-AYS Document 1 Filed 10/06/20 Page 10 of 14 PageID #: 10




 appropriate discovery proceedings to be taken promptly in this case and, if necessary, will then

 seek leave of Court to amend this Complaint to set forth the precise amount due.

        40.     Defendants knew of, and/or showed a willful disregard for, the provisions of the

 FLSA as evidenced by their failure to compensate Plaintiff and FLSA Collective Plaintiffs

 overtime wages for all overtime hours worked, when Defendants knew or should have known such

 was due.

        41.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

 Plaintiffs of their rights under the FLSA.

        42.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

 Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated (i.e. double) damages pursuant

 to the FLSA.

        43.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and FLSA

 Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid overtime

 wages, plus an equal amount as liquidated damages.

        44.     Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their reasonable

 attorneys’ fees and costs pursuant to 29 U.S.C. § 216(b).

                                              COUNT II

                      VIOLATION OF THE NEW YORK LABOR LAW

        45.     Plaintiff realleges and incorporates all the foregoing paragraphs of this Class and

 Collective Action Complaint as if fully set forth herein.

        46.     At all relevant times, New York Class Members were employed by Defendants

 within the meaning of the New York Labor Law §§ 2 and 651.




                                                 10
Case 2:20-cv-04798-JMA-AYS Document 1 Filed 10/06/20 Page 11 of 14 PageID #: 11




        47.     Defendants knowingly and willfully failed to pay Plaintiff and Class Members

 overtime wages for all overtime hours worked, in violation of the New York Labor Law.

        48.     Defendants knowingly and willfully failed to provide Plaintiff and Class Members

 with proper wage statements as required under the New York Labor Law.

        49.     Defendants knowingly and willfully failed to provide Plaintiff and Class Members

 with proper wage and hour notices as required under the New York Labor Law.

        50.     Due to the Defendants’ New York Labor Law violations, Plaintiff and Class

 Members are entitled to recover from Defendants unpaid wages, reasonable attorneys’ fees,

 liquidated damages, statutory penalties and costs and disbursements of the action, pursuant to the

 New York Labor Law.

                                            COUNT III

              VIOLATION OF THE NEW JERSEY WAGE AND HOUR LAW

        51.     Plaintiff realleges and incorporates all the foregoing paragraphs of the Class and

 Collective Action Complaint as if fully set forth herein.

        52.     At all relevant times, New Jersey Class Members were employed by Defendants

 within the meaning of the NJWHL. The New Jersey Wage and Hour Law provides that “[a]n

 employer shall also pay each employee not less than 1 1/2 times such employee's regular hourly rate

 for each hour of working time in excess of 40 hours in any week.” N.J.S.A. 34:11-56a4.

        53.     Defendants knowingly and willfully failed to pay Plaintiff and Class Members

 overtime wages for all overtime hours worked, in violation of the NJWHL.

        54.     Due to the Defendants’ NJWHL violations, Plaintiff and Class Members are

 entitled to recover from Defendants unpaid wages, reasonable attorneys’ fees, liquidated damages,

 statutory penalties and costs and disbursements of the action, pursuant to the NJWHL.




                                                 11
Case 2:20-cv-04798-JMA-AYS Document 1 Filed 10/06/20 Page 12 of 14 PageID #: 12




                                             COUNT IV

                VIOLATION OF NEW YORK STATE HUMAN RIGHTS LAW

                                  (N.Y. Exec. Law § 292 et seq.)
                        (brought by Plaintiff only in his individual capacity)

         55.     Plaintiff realleges and incorporates the foregoing paragraphs of this Complaint as

 if fully set forth herein.

         56.     The New York State Executive Law § 296(1)(a) provides that, “It shall be an

 unlawful discriminatory practice: For an employer … because of an individual’s age, race, creed,

 color, national origin, sexual orientation, military status, sex, disability, predisposing genetic

 characteristics, marital status, or domestic violence victim status, to refuse to hire or employ or to

 bar or to discharge from employment such individual or to discriminate against such individual in

 compensation or in terms, conditions or privileges of employment.”

         57.     Defendants violated the New York State Human Rights Law when they

 discriminated against Plaintiff on the basis of his age. Had he been younger, he would have been

 paid at the same rate (or higher) as younger employees with less experience. Had he been younger,

 he would not have been subjected to age-based harassment by other employees.

         58.     Plaintiff seeks all applicable remedies under the law, including compensatory

 damages, punitive damages, back pay, front pay, and attorneys’ fees and costs.




                                                  12
Case 2:20-cv-04798-JMA-AYS Document 1 Filed 10/06/20 Page 13 of 14 PageID #: 13




                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself, FLSA Collective Plaintiffs and Class

 members, respectfully requests that this Court grant the following relief:

        a. A declaratory judgment that the practices complained of herein are unlawful under the

            FLSA, NYLL, NJWHL, and NYSHRL;

        b. An injunction against Defendants and their officers, agents, successors, employees,

            representatives and any and all persons acting in concert with them as provided by law,

            from engaging in each of the unlawful practices, policies and patterns set forth herein;

        c. An award of unpaid overtime wages due under the FLSA, NYLL, and NJWHL;

        d. An award of liquidated damages as a result of Defendants’ willful failure to pay wages

            pursuant to the FLSA;

        e. An award of liquidated damages as a result of Defendants’ willful failure to pay wages,

            pursuant to the NYLL;

        f. An award of liquidated damages as a result of Defendants’ willful failure to pay wages,

            pursuant to the NJWHL;

        g. All applicable remedies, including punitive damages, under the NYSHRL;

        h. An award of pre-judgment and post-judgment interests, costs and expenses of this

            action together with reasonable attorneys’ and expert fees and statutory penalties;

        i. Designation of Plaintiff as the Representative of the FLSA Collective Plaintiffs;

        j. Designation of this action as a class action pursuant to F.R.C.P. 23;

        k. Designation of Plaintiff as Representative of the Class; and

        l. Such other and further relief as this Court deems just and proper.




                                                 13
Case 2:20-cv-04798-JMA-AYS Document 1 Filed 10/06/20 Page 14 of 14 PageID #: 14




                                            JURY DEMAND

         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demand trial by

 jury on all issues so triable as of right by jury.



 Dated: October 6, 2020                           Respectfully submitted,

                                                  LEE LITIGATION GROUP, PLLC

                                         By:          /s/ C.K. Lee

                                                  C.K. Lee, Esq. (CL 4086)
                                                  Anne Seelig, Esq. (AS 1976)
                                                  30 East 39th Street, Second Floor
                                                  New York, NY 10016
                                                  Tel.: (212) 465-1188
                                                  Fax: (212) 465-1181

                                                  Attorneys for Plaintiff, FLSA Collective Plaintiffs
                                                  and the Class




                                                       14
